Citation Nr: 1026085	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-20 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches from August 1, 2005 to May 3, 2009. 
 
2.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches from May 4, 2005. 
 
3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint/disc disease of the lumbar spine with mild 
thoracic compression fracture at T12. 
 
4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 2005.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from rating decisions of the VA 
Regional Office in Salt Lake City, Utah Regional Office that 
granted service connection for migraine headaches, degenerative 
joint disease of the lumbar spine with mild thoracic compression 
fracture at T12, and degenerative joint disease of the cervical 
spine, rated zero percent, 10 percent and 10 percent disabling, 
respectively, effective from August 1, 2005.  An RO rating 
determination in May 2007 increased the disability evaluation for 
headaches to 10 percent, effective from August 1, 2005.  By 
rating action dated in February 2010, the disability evaluation 
for headaches was increased to 30 percent, effective from May 4, 
2009.  The Veteran's appeal is currently being handled by the Los 
Angeles, California VA RO.


FINDINGS OF FACT

1.  The Veteran's headaches have been manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months with more frequent 
daily headaches of lesser severity since August 1, 2005.

2.  Headaches are manifested by no more than characteristic 
prostrating attacks occurring on an average of once a month over 
the last several months with more frequent daily headaches of 
lesser severity; the Veteran does not have very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability..

3.  Degenerative joint/disc disease of the lumbar spine with mild 
thoracic compression fracture at T12 is manifested by symptoms 
that include forward flexion to 90 degrees, extension to 30 
degrees; lateral flexion to 30 degrees, bilaterally, and 
bilateral lateral rotation to 30 degrees; the Veteran has 
complaints of pain and activity restrictions but no additional 
limitation on repetition related to pain, fatigue, 
incoordination, weakness or lack of endurance.  

4.  Degenerative joint disease of the cervical spine is 
manifested by symptoms that include forward flexion to 45 
degrees, with a combined range of motion of 245 degree, some pain 
with range of motion; the Veteran has complaints of pain and 
activity restrictions but no muscle spasm, guarding additional or 
limitation on repetition related to pain, fatigue, 
incoordination, weakness or lack of endurance.  

5.  The Veteran complains of incapacitating low back and/or 
cervical symptoms for which there is no documentation of bedrest 
prescribed by a clinical professional. 


CONCLUSIONS OF LAW

1.  Prior to May 3, 2009, the criteria for a disability rating of 
30 percent for migraine headaches are met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & West 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2009). 

2.  The criteria for a disability rating in excess of 30 percent 
for migraine headaches are not met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & West 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.124a, Diagnostic Code 8100 (2009). 

3.  The criteria for a disability rating in excess of 10 percent 
for degenerative joint/disc disease of the lumbar spine with mild 
thoracic compression fracture at T12 have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5242, 5243 (2009). 

4.  The criteria for a disability rating in excess of 10 percent 
for degenerative joint disease of the cervical spine have not 
been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5020, 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran's claims arise from an appeal of initial evaluations 
following the grants of service connection.  Courts have held 
that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 
2009).  Therefore, no further notice is needed under the VCAA.

VA has a duty to assist the Veteran in the development of the 
claims.  VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for the 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2009).

In this case, the Board finds that all necessary development has 
been accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran has been afforded two VA examinations during 
the appeal period, most recently in 2009.  Private clinical 
records have been received in support of the claims.  The 
evidence associated with the record also includes the Veteran's 
statements and those of his affiants in support of his claim.  
The Board has carefully considered such statements and concludes 
that no evidence has been identified which is not already of 
record.  Additionally, the Board has reviewed the medical records 
for references to additional treatment reports not of record, but 
has found nothing to suggest that there is any pertinent 
outstanding evidence with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims are ready to be 
considered on the merits.

Law and Regulations - General

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life and is based, as far as 
practicable, on average impairment of earning capacity in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2009).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.3 (2009).

When a claimant is awarded compensation and assigned an initial 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
These are known as staged ratings. See Fenderson v. West, 12 Vet. 
App. 119 (1999) (noting that staged ratings are assigned at the 
time an initial disability rating is assigned); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

1.  Higher rating for migraine headaches

Law and Regulations

The Veteran's headache disability is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2009) which provides the criteria 
for evaluating migraine headaches.  A 10 percent evaluation is 
warranted when there are characteristic prostrating attacks 
averaging one in two months over the last several months.  A 30 
percent rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  When there are very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability, a 50 percent evaluation is 
warranted. Id

Factual Background

The Veteran was afforded a VA general medical examination in 
March 2005.  He related that in the past 12 months, he had missed 
five days of work because of headaches.  It was reported that 
there had been no periods of incapacitation in the past twelve 
months.  It was noted that he had tension headaches since 1999.  
The appellant related that he had a headache once a week during 
the first part of the week beginning with a pressure sensation 
and stiffness in the back of the neck.  He said that this would 
eventually travel throughout his entire head and develop into a 
throbbing headache.  The Veteran stated that his symptoms would 
last two to three days, waxing and waning, and that he took 
Naproxen two to three days in a row once a day.  He said that he 
would also treat it with a hot bath and would go into a dark 
room.  The Veteran related that he had been in the hospital 
emergency room for his headaches, and had been given Toradol 
which gave him relief within 15 minutes of taking it.  He said he 
had not been treated by a neurologist.  Physical examination 
disclosed no abnormal neurologic findings.  Following 
examination, a diagnosis of tension headaches that started in 
1999 occurring once a week was rendered.  The examiner commented 
that the veteran had photophobia and phonophobia associated with 
headaches that were relieved by medication.  It was reported that 
the appellant had no headache on examination.

By rating action dated in May 2005, service connection for 
headaches was granted, and a zero percent disability rating was 
assigned from August 1, 2005.

Private clinical records from Lourdes Medical Pavilion dated in 
October 2005 were received where it was noted that the Veteran 
had chronic headaches and a lot of problems with stress.  

In his notice of disagreement received in October 2005, the 
Veteran related that he had recurring headaches that affected the 
quality of his life.  He said that they were not normal everyday 
headaches but were so severe that they caused dizziness and 
nausea.  He stated that medication helped somewhat.

The Veteran wrote in February 2007 that he took Naprosyn, Advil, 
and aspirin daily to relieve headaches or migraines.  He said 
that an episode was very painful and included blurred vision, 
sensitivity to light, and nausea, etc.  He related that he had 
had to take off work at least four times in the past year due to 
total incapacitation from migraines.  The appellant recounted 
that within the past year, he had had migraines at least once a 
month and that the effects were "instantaneous".  He said that 
after developing pain and pressure at the base of his neck, his 
eyes became squinted and he grimaced in pain.  He said that he 
would take some medication, usually took a hot bath and lie down 
for a while.  The appellant related that sometimes he felt 
better, and at other times, the migraine continued and he had to 
take more medication.  He stated that he had had at least one 
prostrating attack in two months or the past several months.  

Attached to the Veteran's account were statement from his mother, 
wife and son attesting to their observations of the severity of 
the appellant's migraine headaches.  

By rating action dated in May 2007, the zero percent disability 
rating for headaches was increased to 10 percent, effective from 
August 1, 2005.  In correspondence dated in June 2007, the 
Veteran stated that the service-connected headaches warranted a 
30 percent disability evaluation.

Clinical records from the Formula Medical Group dated in May 2008 
were received showing that the appellant came in to follow up on 
lab results.  It noted at that time that he had had no urgent 
care, no emergency department visits, no illnesses, no treatment 
and had no concerns.  Headaches were not mentioned.  In August 
2008, it was recorded that the Veteran returned for refills on 
his medications and to talk about headaches.  It also noted at 
that time that he had had no urgent care, no emergency department 
visits, no illnesses, no treatment and had no concerns.  
Following a cursory examination, the assessments included 
headaches.

The Veteran was afforded a VA examination for headaches in May 
2009.  He reported his headaches had worsened in frequency in the 
last two years with work loss.  He related that he had daily 
headaches with pain of 6/10, and that this escalated to 9/10 once 
a week.  He reported no identifiable triggers or aggravators.  He 
said that if he were at work, he would leave early, take a 
Vicodin and rest.  It was noted that the condition had gotten 
progressively worse with symptoms that included dizziness and 
nausea.  It was reported that he had not been hospitalized, but 
was treated with continuous medication.  Less than half of the 
attacks were noted to be prostrating.  The usual duration was 
reported to be from one to two days.  On examination, no 
neurologic deficit was found.  Following examination, a diagnosis 
of migraine headaches was rendered.  The examiner indicated that 
there significant effects from the disability that included 
increased absenteeism, decreased concentration, pain, and effects 
on daily usual activities.  

In a statement dated in July 2009, the Veteran reiterated that 
his service-connected migraine headaches met the criteria for the 
30 percent disability rating.  

By rating determination in February 2010, the 10 percent rating 
for migraine headaches was increased to 30 percent, effective 
from May 4, 2005.

Legal Analysis

The record reflects in this regard that a determination was made 
that there was a change in the status of the headache disability 
from the initial grant of benefits.  The staged rating assigned 
by the RO reflected the changing nature of the disability.

The Board finds, however, after careful review of the record, 
including the statements in support of the claim, that the 
disability picture presented by the evidence throughout the 
appeal reasonably demonstrates prostrating headaches once per 
month, with daily headaches of lesser severity, that are 
responsive to medication.  The Veteran is competent to report the 
frequency and severity of his headache symptoms. See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  Therefore, upon review of the 
evidence of record, the Board finds that a 30 percent rating is 
warranted for the Veteran's service-connected headaches from the 
date of service connection, effective August 1, 2005.  The Board 
finds it unlikely that the appellant became worse on the day of a 
VA examination.  In fact, the examiner based the conclusions on a 
historical record provided by the appellant.  We also not that 
during the 2005 VA examination, the Veteran reported that his 
headaches were throbbing, he had to retreat to a dark room, and 
on occasion, visit an emergency room.  In hindsight, the 
manifestations closely approximated characteristic prostrating 
attacks for which a 30 percent disability evaluation was 
warranted.

It is found, however, that the evidence does not demonstrate very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability consistent with a 50 percent 
rating.  Moreover, in this instance, the 30 percent rating is 
consistent with the Veteran's requests and statements that the 
symptoms associated with his service connected headaches more 
nearly comport with the criteria for a 30 percent disability 
evaluation.  


The Board also finds that as there is no demonstrable clinical or 
subjective evidence to support a higher evaluation for headaches, 
a uniform rating is appropriate during the appeal period. See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  

Lumbar/cervical spine disability.

Pertinent Law and Regulations

Historically, in a May 2005 rating decision, the RO granted 
service connection and assigned 10 percent ratings for 
degenerative joint disease of the cervical spine and degenerative 
joint disease of the lumbar spine with mild thoracic compression 
fracture at T12 pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5242 (2009), effective August 1, 2005.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned. 38 C.F.R. § 4.27 (2009).

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis 
due to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (West 2002 & Supp. 2009), degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. Id.

Disabilities of the spine are rated in accordance with the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), which encompasses such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle spasm, 
and tenderness. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2009) are included.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
is not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine of 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.).  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension from zero to 
30 degrees, left and right lateral flexion from zero to 30 
degrees, and left and right lateral rotation from zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees, and 240 degrees 
for the thoracolumbar spine.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlanto-axial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Another applicable rating code in this instance is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 which provides that intervertebral 
disc syndrome is to be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
rating when all disabilities are combined under 38 C.F.R. § 4.25 
(2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent disability 
rating with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months; a 
40 percent disability rating for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; and a 60 percent disability rating for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that for purposes of 
ratings under Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40. Inquiry will 
be directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint. 38 C 
.F.R. § 4.59.

Factual Background

The Veteran was afforded a VA general medical examination in 
March 2005.  It was noted that he had missed five days from work 
due to back pain.  He reported no periods of incapacitation in 
the past 12 months, and said he was able to do his job.  It was 
noted that the Veteran could engage in activities of daily living 
but could not run any more.  He used no assistive devices such as 
a cane, crutches, wheelchair or walker, or utilized a brace, 
special shoes or orthotics.  He related that he took 
approximately four doses of Naproxen a week for back pain.  
History was provided of a motor vehicle accident in service 
resulting in severe back pain and an inability to straighten up 
at that time.  

On evaluation of the spine, the Veteran related that he had 
constant pain in his cervical spine that was 5 on a ten scale 
(5/10).  He reported flare-ups of pain and immobility such as 
when sitting at his computer for 20 to 30 minutes at a time.  He 
said that when driving his car for an hour, he would develop 
dizziness and pressure in his neck described as 6/10.  He related 
that he got relief with Naproxen.

The Veteran stated that he did not have constant pain of the 
thoracic spine had the same flare-ups of pain as with the 
cervical spine except that pain was 3/10 when he sat at his 
computer.  He related that he did not notice the problem with 
driving, but did have a problem if bending over for one hour in 
the yard working, developing stiffness and sharp pain.  He said 
that if he pressed on his spine along T12, it gave him a kind of 
relief, but that the pain from bending activities, including yard 
work, was more like 6/10.  

The Veteran stated that he started having pain of the lumbosacral 
spine in January 2005 and that this was attributed to his motor 
vehicle accident in service in 1989.  He said this was not 
constant, but was a "stretching sore" type of pain which was 
6/10.  He related that in January 2005, he had radiation of pain 
in the left buttocks and down the left leg, but that this went 
away and he was not having any more problems in this regard.  

The examiner noted that the Veteran did not report any weight 
loss, fevers, malaise, dizziness, visual disturbances, numbness, 
weakness, bowel or bladder incontinence or erectile dysfunction 
secondary to any of his back problems.  It was reported that he 
felt he had no problem in walking an indefinite distance.  He 
said he could not run and was currently six months into a one-
year profile for his thoracic spine because running caused him to 
have a sharp grinding type of 6/10 pain after 1/2 mile. 

On physical examination, the Veteran's posture was erect.  He was 
observed to have mild kyphosis.  No scoliosis or lordosis was 
observed.  Gait was normal without antalgia.  Muscle strength was 
5/5 in all extremities.  The examiner noted that there was no 
muscle atrophy or bony enlargement.  No neurological deficit was 
shown.  The Veteran was reported to have no pain to palpation or 
paravertebral muscle spasm, increased heat or redness of the 
cervical spine.  Range of motion of the cervical spine using the 
goniometer, actively, passively and after repetition, was forward 
flexion of 0-45 degrees with no pain, active, passive and after 
repetition, backward extension from 0-40 degrees with 2/10 pain, 
left lateral flexion from 0-35 with 1/10 pain, right lateral 
flexion of 0-30 with 3/10 pain, left later rotation of 0-66 with 
no pain, and right lateral rotation of 0-80 degrees with 1/10 
pain. 

On examination of the lumbosacral and thoracic spine, the Veteran 
had no paravertebral spasms, scoliosis or lordosis.  He had no 
pain with palpation of the sciatic notches with extension or 
flexion.  There was no radiation of pain down either leg.  He had 
negative straight leg raises and a negative Waddell's test.  The 
appellant was able to get up on the examination table and 
dismount without any difficulty.  Range of motion using the 
goniometer, actively, passively and after repetition, was forward 
flexion of 0-90 degrees with no pain, extension of 0-30 degrees 
with no pain, right and left lateral flexion of 0-30 with no pain 
and right and left lateral rotation of 0-30 with no pain.

The examiner stated that evaluation of the spine with repetitive 
motion testing did not reveal any instability, fatigue, lack of 
endurance or incoordination.  An X-ray of the spine showed an old 
compression deformity at T12 but no acute fracture.  Following 
comprehensive examination, pertinent diagnoses were rendered of 
degenerative joint disease of the cervical spine since 1989 motor 
vehicle accident with subjective complaints of pain, positive 
kyphosis, and some decrease in range of motion, mild compression 
fracture of T12, status post motor vehicle accident, with 
subjective complaints of pain with normal examination, and 
degenerative joint disease of the lumbosacral spine with 
subjective complaints of pain. 

In the notice of disagreement received in October 2005, the 
Veteran wrote that degenerative joint disease of the cervical and 
lumbar spine had greatly degraded his quality of life with daily 
constant pain and pressure.  He related that prolonged standing 
and bending were very painful, and believed that future 
employment might be affected.  

Magnetic resonance imaging (MRI) of the cervical spine was 
performed at Lourdes Medical Center in October 2005 and was 
interpreted as showing degenerative disc disease at C6-7 with a 
small paracentral disc protrusion/bulge to the left causing only 
mild stenosis without neural foraminal narrowing and very mild 
asymmetric disc bulging to the right at C5-6 without significant 
stenosis or neural foraminal narrowing.  The remainder of the 
cervical spine was unremarkable and the cervical spinal cord was 
normal.  In a clinic note dated in November 2005, D. Wilder, 
M.D., wrote that physical therapy had not helped much with 
cervical spine symptoms but that Naprosyn helped some.  It was 
noted that the appellant still had problems with mid back pain 
and when he tilted his head back.  An MRI of the back was 
performed at Lourdes Medical Center December 2005 for complaints 
of mid and upper back pain and disclosed diffuse mild disc 
degenerative changes in the thoracic spine, moderate right 
neuroforaminal stenosis from T1-2 through T3-4 and on the left at 
T4-5 due to small neuroforaminal disc osteophyte complexes and 
disc protrusions, small left paracentral disc protrusion at T8-9 
and diffuse disc bulge at T12-L1 with superimposed left 
paracentral disc protrusion causing mild AP canal stenosis. 

Lay statements dated in March 2006 were received from C.E.P and 
L.R.S. attesting to their observations of the Veteran having 
constant back pain and discomfort without significant relief of 
symptoms. 

In a statement dated in July 2007, the Veteran's wife strongly 
attested to his pain and limitations occasioned by arthritis and 
back disc degeneration.  She delineated at least 10 dates between 
July 2005 and July 2007 when he had missed work due to back pain, 
and related that these could be described as incapacitating 
exacerbations.  She also listed many more times she said the 
Veteran had gone to work with pain in his back and neck.  

Clinical records from the Formula Medical Group dated in May 2008 
were received showing that the appellant came in to follow up on 
lab results.  It noted at that time that he had had no urgent 
care, no emergency department visits, no illnesses, no treatment 
and had no concerns.  A general examination performed at that 
time was unremarkable.  It was noted that he took Vicodin.  No 
musculoskeletal complaint or diagnosis was recorded.  In August 
2008, it was recorded that the Veteran returned for refills on 
his medications.  It also noted at that time that he had had no 
urgent care, no emergency department visits, no illnesses, no 
treatment and had no concerns.  A general examination at that 
time was unremarkable.  The assessments included low back pain 
for which the appellant was to continue on Vicodin.  

The Veteran was afforded a VA spine examination in May 2009.  It 
was noted that he worked full time as a project manager and that 
his position was in management and not manual labor.  The Veteran 
stated that he had been told he had disc disease at C6.  He 
complained of slowly worsening and constant back pain averaging 
8/10.  He stated that pain was at the base of the skull and 
radiated to his dead.  As far as the effects on daily activities 
and occupation, the appellant related that pain was worse with 
changes in the weather, with any physical activity, and with 
quick turning motions of his head.  He said that he currently 
took Vicodin once a day for pain.  The Veteran related that he 
had been evaluated in neurosurgery in 2005, but did not have an 
MRI performed for personal reasons.  He said that he had been 
evaluated by his primary care physician within the past year and 
stated that he had had chiropractic treatments and physical 
therapy in the past.  He reported that he had not had any recent 
treatment involving injections.  It was noted that the appellant 
used no assistive devices and had had no acute episodes.  The 
Veteran did state that he was forced to miss approximately one-
half to one day of work per week due to the condition, but that 
he did not have a doctor's order.  

On physical examination of the cervical spine, no gross deformity 
was observed.  The Veteran had no significant tenderness to 
palpation.  Range of motion was extension from zero to 20 
degrees, forward flexion from zero to 45 degrees, right and left 
lateral rotation from zero to 45 degrees, and right and left 
lateral bending to 45 degrees.  The examiner stated that the 
Veteran had pain at extremes of motion not additionally 
associated with weakness, incoordination, fatigability, or by 
lack of endurance with repetitive motion.  The Veteran had 
diffuse upper extremity 5/5 motor strength and sensation was 
intact in all dermatomal distributions in both upper extremities.  

The Veteran complained of intermittent middle to lower back pain 
which he described as occurring one time per week.  Average pain 
during the episode was reported as 5/10.  He described the pain 
as a 'spear going through his back' and said that it lasted 
approximately a day, although it had been stable since 1989, and 
did not change or increase in frequency.  As far as the effects 
on daily living were concerned, the Veteran said that pain was 
worse with sitting wrongly, or with prolonged sitting and 
improved with heat.  He denied any radiating pain to the buttocks 
or lower extremities, bowel or bladder problems.  He stated he 
had not had any acute episodes.  The Veteran stated that he had 
been treated in the past with physical therapy and had only been 
evaluated by his primary care physician within the last year.  It 
was noted that he had not had any additional treatment, and had 
had no incapacitating episodes.  

On physical examination of the thoracolumbar spine, no gross 
deformity was noted.  Range of motion was extension from 0 to 30 
degrees, forward flexion from 0 to 90 degrees, right and left 
lateral rotation from 0 to 60 degrees, and right and left lateral 
bending of 0 to 45 degrees.  It was reported that range of motion 
was associated with minimal pain at extremes of motion, but was 
not additionally limited by weakness, incoordination, 
fatigability, or lack of endurance with repetitive motion or 
flare-ups of pain.  Examination of the bilateral lower 
extremities showed motor strength of 5/5 at hip flexion, knee 
flexion and extension, ankle dorsiflexion and plantar extension.  
Sensation was intact to light touch in all dermatomal 
distributions of the bilateral lower extremities.  The Veteran 
had negative straight leg raising, a negative clonus and 2+ 
patellar tendon reflexes, bilaterally.  

An X-ray series of the entire spine was interpreted as showing 
mild degenerative disc changes at L5-S1 with mild anterior 
wedging involving T12.  With regard to the cervical spine, the 
odontoid was unremarkable and there was no paravertebral soft 
tissue swelling.  There was normal sagittal alignment of the 
entire spine.  Overall impressions following examination were 
paraspinal muscle strain of the cervical spine, mild degenerative 
disc disease at L5-S1, and mild anterior wedging involving T12 on 
X-ray with pain likely secondary to paraspinal muscle strain.  

Legal Analysis

2.  Degenerative joint disease of the lumbar spine with mild 
thoracic compression fracture at T12

The Veteran has appealed the initial assignment of a 10 percent 
evaluation for degenerative joint disease of the lumbar spine.  
In order to warrant a 20 percent evaluation, there must be the 
functional equivalent of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees, or 
a combined range of motion not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a. Diagnostic 
Code 5242.

After a careful review of the evidence, the Board finds that the 
Veteran's thoracolumbar spine disability is no more than 10 
percent disabling.  Specifically, throughout the appeal period, 
the Veteran has had the functional equivalent of forward flexion 
to 90 degrees, extension to 30 degrees, left lateral rotation to 
30 degrees and right lateral rotation to 30 degrees.  The Veteran 
retains full range of motion of the thoracolumbar spine.  While 
some kyphosis was noted in 2005, there is no clinical evidence of 
muscle spasm, guarding, or scoliosis, lordosis of pain on 
palpation.  More recent clinical findings reflect normal sagittal 
alignment.  The record does not show objective evidence of motion 
limited by pain.  Such findings do not rise to level of the 
criteria for a 20 percent evaluation under Diagnostic Code 5242 
for the lumbar spine.  Furthermore, there is no credible evidence 
of spasm or guarding that would account for the report of 
kyphosis.

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-ups. 
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes predicated 
on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 
(1996).  The Board notes that in this regard, however, that on 
clinical evaluation, the Veteran has not had additional 
limitation on repetition related to pain, fatigue, 
incoordination, weakness or lack of endurance.  Rather, despite 
the Veteran's and lay reports of pain, he has retained a good 
range of motion, with the examiner describing pain only at the 
extremes of motion.  Such findings are inconsistent with the 
functional equivalent of flexion limited to 60 degrees or less or 
a combined range of motion to 120 degrees.  

The Veteran's service-connected lumbar spine disorder is found to 
encompass some disc pathology under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  Private and VA clinical data obtained during the 
appeal period indicate that he has degenerative disc changes of 
the lumbosacral spine which have been attributed to injury in 
service.  Examinations during the time frame relevant to this 
appeal have indicated that the Veteran does not have lower 
extremity neurological impairment or any other neurologic deficit 
related to a diseased disc.  The record also does not document 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months so as to 
warrant a 20 percent rating under the diagnostic codes for 
intervertebral disc syndrome.  The Board points out that an 
incapacitating episode is one where a physician has prescribed 
bed rest, and the Veteran's medical treatment records are 
negative for such instructions.  While the Veteran and his wife 
attest to his having occasional incapacitating episodes, the 
Board finds that the record is devoid of any indication that he 
has been prescribed bedrest by a medical doctor.  Therefore, a 
basis for a higher rating for the service-connected back disorder 
under Diagnostic Code 5243 is not demonstrated.

The Board notes that the appellant is competent to assert that he 
is worse.  However, we conclude that the observations of skilled 
professionals are far more probative of the degree of his 
impairment.  Here, the Veteran has described pain, reported an 
impact on his life and incapacitating exacerbations.  However, 
despite his complaints of pain, neither VA nor private records 
suggest that flexion is functionally limited to 60 degrees or 
that the combined range of motion is functionally restricted to 
120 degrees.  Similarly, he has presented no proof of physician-
prescribed bedrest, despite his report of incapacitation.  
Lastly, the lay evidence does not suggest that he is functionally 
limited to 60 degrees of flexion or 120 degrees of combined range 
of motion.

Under the circumstances, the Board finds that the symptoms 
associated with the service-connected thoracolumbar spine 
disability more nearly approximate the criteria for a 10 percent 
evaluation under 38 C.F.R. § 4.59 for periarticular pathology 
productive of painful motion since the award of service 
connection.  Based on the foregoing, the Board concludes that the 
Veteran's degenerative joint/disc disease or the lumbar spine has 
been no more than 10 percent disabling since the grant of service 
connection and a uniform rating is appropriate throughout the 
period on appeal. See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield,

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

3.  Cervical spine disability.

The appellant has appealed the denial of the initial evaluation 
in excess of 10 percent disabling for degenerative joint disease 
of the cervical spine.  The Board points out that the current 
rating contemplates periarticular pathology productive of painful 
motion. 38 C.F.R. § 4.59.  To warrant a 20 percent evaluation, 
the evidence must show forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A higher evaluation may 
also be based upon the frequency and duration of any 
incapacitating episodes.

In light of the evidence above, the Board finds that an 
evaluation higher than 10 percent disabling for degenerative 
joint disease of the cervical spine is not warranted.  
Specifically, throughout the appeal period, the Board observes 
that the evidence shows the functional equivalent of forward 
flexion of the cervical spine to 45 degrees when examined in 2005 
and 2009.  On VA examination in 2005, there was positive kyphosis 
and pain on extremes of motion was noted.  However, more recent 
clinical findings reflect normal sagittal alignment.  There has 
been no showing of paravertebral muscle spasm, guarding, or pain 
on palpation.  The combined range of motion on both VA 
examinations was greater than 170 degrees.  These findings do not 
justify an evaluation higher than 10 percent disabling under 
Diagnostic Code 5242 for the cervical spine.  Furthermore, there 
is no credible evidence of spasm or guarding that would account 
for the report of kyphosis.

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher rating 
in cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-ups. 
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion. See Johnson v. Brown, 9 
Vet. App. 7 (1996).  The Board notes in this regard, however, 
that on clinical evaluation, the Veteran has not had additional 
limitation on repetition related to pain, fatigue, 
incoordination, weakness or lack of endurance.  Rather, despite 
the Veteran's and lay reports of pain, and the examiner's 
descriptions of painful motion, the findings are inconsistent 
with the functional equivalent of flexion limited to 30 degrees 
or less or a combined range of motion to 170 degrees.

A cervical spine disc process was not noted on VA examinations 
during the appeal period.  However, a private MRI disclosed 
degenerative disc disease of the cervical spine in October 2005.  
Thus, the Veteran's service-connected cervical spine disorder may 
be found to encompass disc symptomatology pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The record reflects, however, 
that the intervertebral disc was not productive of neurologic 
deficit.  On VA examinations during the relevant time frame, the 
Veteran has not had upper extremity neurological impairment or 
any other neurologic deficit pertinent to the diseased disc.  The 
record also shows incapacitating episodes attributable to 
cervical spine pathology having a total duration of at least two 
weeks but less than four weeks during the past 12 months, so as 
to warrant a 20 percent rating under the diagnostic codes for 
intervertebral disc syndrome.  The Board points out that an 
incapacitating episode is one where a physician has prescribed 
bed rest.  The Veteran's medical treatment records are negative 
for such instructions.  Private physical examinations were 
unremarkable in both May and August 2008.  Therefore, while the 
Veteran and his wife attest to his having occasional 
incapacitating episodes of pain, the record is devoid of any 
indication that bedrest has been prescribed by a medical doctor.  
The Board points out that an incapacitating episode is one where 
a physician has prescribed bed rest, and the Veteran's medical 
treatment records are negative for such instructions.  While the 
Veteran and his wife attest to his having occasional 
incapacitating episodes, the Board finds that the record is 
devoid of any indication that he has been prescribed bedrest by a 
medical doctor.  Therefore, a basis for a higher rating for the 
service-connected neck disorder under Diagnostic Code 5243 is not 
demonstrated.

The Board notes that the appellant is competent to assert that he 
is worse.  However, we conclude that the observations of skilled 
professionals are far more probative of the degree of his 
impairment.  Here, the Veteran has described pain, reported an 
impact on his life and incapacitating exacerbations.  However, 
despite his complaints of pain, neither VA nor private records 
suggest that flexion is functionally limited to 30 degrees or 
that the combined range of motion is functionally restricted to 
170 degrees.  Similarly, he has presented no proof of physician-
prescribed bedrest, despite his report of incapacitation.  
Lastly, the lay evidence does not suggest that he is functionally 
limited to 30 degrees of flexion or 120 degrees of combined range 
of motion for the cervical spine.

Under the circumstances, the Board finds that the symptoms 
associated with the service-connected cervical spine disability 
are contemplated by the criteria for a 10 percent evaluation 
under 38 C.F.R. § 4.59 for periarticular pathology productive of 
painful motion since the award of service connection.  Based on 
the foregoing, the Board concludes that the Veteran's 
degenerative joint disease of the cervical spine has been no more 
than 10 percent disabling since the grant of service connection 
and a uniform rating has been appropriate throughout the period 
on appeal. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart 
v. Mansfield,

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Additionally, as to all of the claims discussed above, the Board 
notes that a layperson is competent to describe what comes to him 
through the senses. See Layno v. Brown, 6 Vet. App. 465 (1994).  
In this regard, the Veteran and his affiants can assert that the 
symptoms associated with headaches, and cervical and lumbar spine 
disabilities are worse than currently rated.  The Federal Circuit 
has held that lay assertion is one type of evidence that must be 
considered and competent lay evidence can be sufficient in and of 
itself.  However, the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence. See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing 
the absence of contemporary medical evidence against lay 
statements.  To the extent that the appellant asserts his 
service-connected headaches, cervical and lumbar spine disorders 
are more severely disabling, the Board points out that the 
findings on both private and VA medical examinations, and the 
lack of more contemporaneous evidence indicating more significant 
pathology in each respect do not establish that the Veteran has 
more severe disability in each regard.  In view of such, the 
Board finds that the VA and private examiners' findings are more 
credible and probative.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration of the claims under 38 
C.F.R. § 3.321(b)(1) (2009).  Consideration of referral for an 
extraschedular rating requires a three-step inquiry. See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first 
question is whether the schedular rating adequately contemplates 
the claimant's disability picture. Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted.  In these cases, 
the Board finds that the rating criteria specifically contemplate 
the type and degree of symptomatology reported by the Veteran and 
noted on examinations.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) (2009) are not met.


ORDER

An evaluation of 30 percent for migraine headaches from August 1, 
2005 to May 3, 2009 is granted.

An evaluation in excess of 30 percent for migraine headaches is 
denied.

An evaluation in excess of 10 percent for degenerative joint/disc 
disease of the lumbar spine with mild thoracic compression 
fracture at T12 is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the cervical spine is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


